                  Case 2:09-bk-26198-BR         Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24          Desc
                                                Main Document     Page 1 of 12



                           NONPROFIT LEGAL SERVICES, INC.
                      1
                           Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554
                      4
                           Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Debtor, KENYA RUIZ
                      6

                      7

                      8                         UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10

                     11    IN RE:                                      Case No. 2:09-bk-26198-BR
                     12                                                Chapter 7
                                 RUBEN RUIZ; and
                     13          KENYA RUIZ,                           Related Cases: 2:09-bk-20882-AA; and
                                                                       2:10-bk-14951-VK
                     14                      Debtors.
                     15                                                DEBTOR KENYA RUIZ’S MOTION
                                                                       FOR SANCTIONS AS AGAINST
                     16                                                GREGORY L. BOSSE
                     17                                                Hearing Date/Time
                    18                                                 TBD (pending reopening)

                     19
                                  TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS:
                    20

                     21          PLEASE TAKE NOTICE that pursuant to 11 USC §§ 327 through 329; the FRBP,

                    22     Rules 2016, 2017, 9011; and the Central District’s Local Rules, Rules 2090-2, 9011-3,
                    23     Bankruptcy Debtor, KENYA RUIZ, by and through her counsel, will and hereby does
                    24
                           move this Court for an order sanctioning Ms. Ruiz’s former attorney-of-record,
                    25
                           GREGORY L. BOSSE, in an amount equal to the total amount Ms. Ruiz currently owes
                    26

                    27     her attorney, the fees and costs for this motion, as well as the motion to disgorge, and

                    28     for all other relief the Court deems just and proper.

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   1
     (909) 293-8449
                                            DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                              IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR        Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24            Desc
                                               Main Document     Page 2 of 12



                                 Debtor believes that figure is equal to at least $38,318.64, with adjustments
                      1

                      2    depending on the extent of any reply work/appearances, as is more particularly set forth

                      3    in the Declaration of Adam Dolce and exhibits thereto.
                      4
                                                       DATE & TIME OF HEARING
                      5
                                 Hearing as to this Motion will be held before the Hon. B. Russell, United States
                      6
                           Bankruptcy Court, Central District of California, 255 East Temple Street, Los Angeles,
                      7

                      8    CA 90012. Appearances will be accommodated via ZOOM. However, the appearance, day,

                      9    and time are all dependent on the reopening of this case currently set for hearing
                    10
                           November 3, 2020. Debtor/Moving Party will provide notice if reopening occurs.
                     11
                                 This Motion is supported by the statements provided herein, the Memorandum of
                     12
                           Points and Authorities filed concurrently herewith, the Declarations of Adam Dolce and
                     13

                     14    Kenya Ruiz and all exhibits thereto, along with the corresponding Motion for

                     15    Disgorgement also filed concurrently herewith. This Motion, and the Motion for
                     16
                           Disgorgement, will be further supported by Ms. Ruiz’s Request for Judicial Notice under
                     17
                           Federal Rules of Evidence, Rule 201.
                    18
                                               STATEMENT OF REASONS IN SUPPORT
                     19
                                                      LBR 9013-1(c)(3)(B)
                    20
                              1. The Debtor, along with her husband, Ruben Ruiz, filed a voluntary bankruptcy
                     21
                                 petition in this matter under Chapter 13 on June 25, 2009. Their retained counsel
                    22

                    23           at the time was Gregory L. Bosse.

                    24        2. As part of the initial filing, Mr. Bosse disclosed the total amount of fee that he was
                    25
                                 receiving from the Debtor as $3,500.00 (see ECF Doc No. 1, Filed 6/25/09, p. 36
                    26
                                 of 50).
                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   2
     (909) 293-8449
                                            DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                              IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR     Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24               Desc
                                            Main Document     Page 3 of 12



                           3. Mr. Bosse certified this as his complete statement relating to his compensation in
                      1

                      2       the matter (Id., p. 37 of 50; see also Request for Judicial Notice, filed

                      3       concurrently herewith, Exhibit 14) (hereinafter “RJN”).
                      4
                           4. This bankruptcy was then converted to a Chapter 7 bankruptcy on August 12,
                      5
                              2009 (see ECF Doc. No. 11).
                      6
                           5. As part of amended schedules filed on December 12, 2009, Mr. Bosse iterated
                      7

                      8       that his only fee in the matter was $3,500.00 (ECF Doc No. 30, p. 8 of 14).

                      9    6. However, in these same amended schedules, Mr. Bosse references a lawsuit
                    10
                              commenced by Debtor Ruiz on October 22, 2009 captioned Kenya Ruiz, et al v.
                     11
                              National City Bank et al, LASC Case No. BC424268 (see ECF Doc. No. 30, p. 6 of
                     12
                              14) (“WF Case”).
                     13

                     14    7. Mr. Bosse was the attorney-of-record in the WF Case at its commencement (see

                     15       Decl. of Adam Dolce, filed concurrently herewith, Exhibit 1 [complaint]).
                     16
                           8. The complaint in the WF Case, as referenced above, involved causes of actions
                     17
                              that all accrued prior to the commencement of this bankruptcy matter. As a
                    18
                              matter of law under 11 U.S.C. § 541, those causes of actions belonged to the
                     19

                    20        debtors’ bankruptcy estate.

                     21    9. Mr. Bosse did not disclose to this Court his involvement in the WF Case. He did
                    22
                              not disclose, or receive approval for, his fee agreement, or for those fees that he
                    23
                              was charging the debtor (and her then-husband). He also did not disclose to, or
                    24
                              receive approval from, the trustee that he was pursuing this civil matter on the
                    25

                    26        Ruiz’s behalf, despite the fact these were causes of action belonging to the

                    27        debtors’ bankruptcy estate.
                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               3
     (909) 293-8449
                                        DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                          IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR             Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24                       Desc
                                                    Main Document     Page 4 of 12



                               10. These debtors then received a discharge in this matter on September 24, 2010,
                      1

                      2            and the case was closed on September 30, 2010 (ECF Doc Nos. 38, 40).

                      3              Facts Specific to Mr. Bosse’s Handling of Other Legal Matters
                      4
                               11. As is set forth in the WF Case, National City Bank foreclosed on the Ruiz’s real
                      5
                                   property on November 10, 2008 (Decl. of Dolce, Exhibit 1, p. 2, ¶¶ 6-7).
                      6
                               12. The gravamen of the complaint found in the WF Case related to what the Ruiz’s
                      7

                      8            contended was a “wrongful” and/or “illegal” foreclosure of their real property on

                      9            November 10, 2008 (see generally, Id.).
                    10
                               13. Relating to that lawsuit, second mortgagees to the same real property – John and
                     11
                                   Michelle Sarkisian – had filed their own lawsuit against the Ruiz’s under LASC
                     12
                                   Case No. GC042508 on March 9, 2009 (Sarkisians v. Ruiz, et al.). On April 23,
                     13

                     14            2009, the Ruiz’s answered the Sarkisians’ complaint through Mr. Bosse, their

                     15            then-attorney of record. This matter was then stayed on August 3, 2009 by virtue
                     16
                                   of this bankruptcy initiation. The Sarkisian matter would be dismissed only a few
                     17
                                   months later.1 (see also RJN, Exhibit 1 [ROA for that matter]).
                    18
                               14. On March 24, 2009, National City Bank then commenced an unlawful detainer-
                     19

                    20             action against the Ruiz’s and related tenants under LASC Case No. 09U04263.

                     21

                    22

                    23

                    24     1       A brief note regarding the Ruiz’s assorted bankruptcies:

                    25             The first bankruptcy petition filed on their behalf occurred on May 6, 2009 under Case No. 2:09-
                           bk-20882-AA. According to the docket for this matter, the case was voluntarily dismissed only two weeks
                    26     later. Mr. Bosse was attorney-of-record in that matter.

                    27              It is unclear why that happened in the first bankruptcy, but only a few weeks later did this case get
                           filed with Mr. Bosse again attorney-of-record. A third and final bankruptcy was filed by the Ruiz’s on
                    28     February 11, 2010 (Case No. 2:10-14951-VK). While Mr. Bosse does not appear as the attorney-of-record,
                           he was in fact preparing the papers on the debtors’ behalf and was charging them for that involvement.
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                       4
     (909) 293-8449
                                                DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                                  IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR           Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24             Desc
                                                  Main Document     Page 5 of 12



                                 15. This case ended in a default judgment awarded on April 27, 2009; however,
                      1

                      2             enforcement efforts by National City Bank were stayed by notice of bankruptcy

                      3             given by Mr. Bosse on June 30, 2009 (see Id., Exhibit 2 [ROA for that matter]).
                      4
                                 16. On March 24, 2009, seemingly as an identical effort, National City Bank also
                      5
                                    commenced LASC Case No. 09U04258. Mr. Bosse once again represented the
                      6
                                    Ruiz’s in this matter, as well as their daughter, Alicia (see Id., Exhibit 3 thereto).
                      7

                      8          17. After National City Bank was given relief from the automatic stay, non-jury trial

                      9             was commenced in LASC Case No. 09U04258 on October 23, 2009. The Ruiz’s
                    10
                                    eventually prevailed in that matter on procedural grounds (Id., p. 1; cf. with Decl.
                     11
                                    of Kenya Ruiz, filed concurrently herewith. ¶ 13) (hereinafter “Ruiz Decl.”).
                     12
                                 18. It is believed, based on Mr. Bosse’s billing statements (which can be found at the
                     13

                     14             Declaration of Adam Dolce, at Exhibit 2 thereto, as well as at RJN, Exhibit 9),

                     15             that he charged the Ruiz’s $12,900 for his representation in this matter alone, the
                     16
                                    length of which lasted from March 24, 2009 through October 23, 2009.
                     17
                                 19. National City Bank filed yet another case against the Ruiz’s on November 6, 2009
                    18
                                    under LASC Case No. 09U15988. This occurred several weeks after the Ruiz’s
                     19

                    20              filed their wrongful foreclosure action against National City Bank (Exhibit 1) (see

                     21             also RJN, Exhibit 5 thereto [ROA in that matter]).
                    22
                                 20. This Ruiz’s were further represented by Mr. Bosse in this unlawful detainer-
                    23
                                    action, which eventually ended in default judgment after Mr. Bosse failed to
                    24
                                    appear at trial on the Ruiz’s behalf. The default judgment was entered on July 8,
                    25

                    26              2010 (Id., p. 2).

                    27

                    28
                           ///
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                      5
     (909) 293-8449
                                               DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                                 IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR     Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24            Desc
                                            Main Document     Page 6 of 12



                           21. After Mr. Bosse was replaced in the WF CASE, and following National City Bank’s
                      1

                      2       receipt of a default judgment in Case No. 09U15988, the Ruiz’s and National City

                      3       Bank settled their respective positions relative to the real property at issue in
                      4
                              those matters (Ruiz Decl., ¶¶ 23-25).
                      5
                           22. From March 30, 2009, when Mr. Bosse was paid the $3,500.00 he disclosed to
                      6
                              this Court, through December 21, 2010, which was approximately when he
                      7

                      8       abandoned the Ruiz’s in the WF Case, Mr. Bosse collected $24,377.15 from either

                      9       the Ruiz’s or third parties as payments made for legal services purported to have
                    10
                              been performed by him in the matters described above. These payments are
                     11
                              scattered through Mr. Bosse’s billing statements (for clarity, see Dolce Decl.,
                     12
                              Exhibit 6 [Appendix created from billing statements, p. 12])
                     13

                     14    23. From June 25, 2009 through September 24, 2010, or the approximate opening

                     15       and closing date of this bankruptcy action, Mr. Bosse collected $20,877.15 in
                     16
                              undisclosed payments (Id.).
                     17
                                   Post-Bankruptcy Efforts by Mr. Bosse against The Ruiz’s
                    18
                           24. Aside from what he collected, in that same period of time, and several months
                     19

                    20        after that period, Mr. Bosse had separately invoiced the Ruiz’s for $97,127.76

                     21       worth of attorney work performed, and costs incurred, relating to these same
                    22
                              legal matters (see Decl. of Adam Dolce, Exhibit 2; RJN, Exhibit 9).
                    23
                           25. At no time did Mr. Bosse disclose to this Court, or any other bankruptcy court,
                    24
                              that he was accruing such charges or the fee agreements authorizing such
                    25

                    26        charges.

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                6
     (909) 293-8449
                                         DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR     Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24            Desc
                                            Main Document     Page 7 of 12



                           26. By filing March 8, 2012, Mr. Bosse then sued Kenya and Ruben Ruiz in the
                      1

                      2       Orange County Superior Court, under Case No. 30-2012-00551965, alleging

                      3       breach of contract by The Ruiz’s failure to tender the $97,127.76-sum. A true and
                      4
                              accurate copy of Mr. Bosse’s pleading is attached as Exhibit 3 to the Declaration
                      5
                              of Adam Dolce.
                      6
                           27. Mr. Bosse’s lawsuit against the Ruiz’s alleged he had been retained in Case No.
                      7

                      8       09U15988, only, and made no mention of the assorted bankruptcies filed on the

                      9       Ruiz’s behalf (Id., p. 3 [¶ BC-1]).
                    10
                           28.He further misrepresented his hourly rate, from $300 to $325, presumably to
                     11
                              make the total figure owed less shocking (see also Id., but cf. with RJN, Exhibit 9
                     12
                              [every entry billed at $300 per]).
                     13

                     14    29. Mr. Bosse would eventually receive a default judgment against the Ruiz’s on May

                     15       18, 2012. At some point thereafter, he recorded a lien against The Ruiz’s real
                     16
                              property (Ruiz Decl., ¶¶ 26-27).
                     17
                           30. After Mr. Bosse recorded this lien, Ms. Ruiz finally became aware that she had
                    18
                              been sued by her former attorney (Id., ¶ 28).
                     19

                    20     31. Ms. Ruiz, through the assistance of the attorney that replaced Mr. Bosse in Case

                     21       No. BC424268 (Seth Davidson), moved to set aside the default for failure by Mr.
                    22
                              Bosse to properly serve Ms. Ruiz the initial pleading (Id., ¶¶ 28-29).
                    23
                           32. Ms. Ruiz was successful in that effort, with the default judgment vacated on
                    24
                              December 16, 2015 (Id., ¶ 29).
                    25

                    26     33. The following month, and due to financial inability, Ms. Ruiz lost her attorney-of-

                    27        record and began representing herself in Mr. Bosse’s lawsuit against her (Id., ¶
                    28
                              30).
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                7
     (909) 293-8449
                                         DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR      Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24           Desc
                                             Main Document     Page 8 of 12



                           34. On March 17, 2016, however, Mr. Bosse issued discovery requests to Ms. Ruiz
                      1

                      2       consisting of form interrogatories and requests for admission (Dolce Decl.,

                      3       Exhibit 2; RJN, Exhibit 9 [Mr. Bosse’s Motion includes his requests and
                      4
                              interrogatories]).
                      5
                           35. After she failed to respond, Mr. Bosse moved to have his requests for admission
                      6
                              deemed admitted. As part of that motion, Mr. Bosse attached his billing
                      7

                      8       statements (Id.).

                      9    36. The trial court ultimately deemed these admissions admitted, which requested
                    10
                              that Ms. Ruiz admit that the same billing statements were sent to her and
                     11
                              reflected work actually performed for her by Mr. Bosse (Id.).
                     12
                           37. Trial in that matter then began on October 17, 2016. Ms. Ruiz failed to appear,
                     13

                     14       and Mr. Bosse then presented his case-in-chief (Ruiz Decl., ¶¶ 31-32).

                     15    38. Following these proofs, the trial court entered a final judgment in Mr. Bosse’s
                     16
                              favor and against Ms. Ruiz for $167,152.76 (Dolce Decl., Exhibit 4 thereto
                     17
                              [Judgment]).
                    18
                           39. Shockingly, this increased figure does not reflect prejudgment interest, but
                     19

                    20        instead involves the $97,127.76, as well as a “service charge” for $67,970.00 (Id.,

                     21       p. 2)
                    22
                           40. The only exhibit that could have justified this “service charge” would have been
                    23
                              what Mr. Bosse marked as Exhibit 1 during trial, or his written retainer with The
                    24
                              Ruiz’s.
                    25

                    26     41. Now with an even bigger judgment amount, Mr. Bosse promptly recorded a new

                    27        lien against Ms. Ruiz’s property (Dolce Decl., Exhibit 5 thereto [Abstract of
                    28
                              Judgment, 02/21/2017]).
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                8
     (909) 293-8449
                                         DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR           Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24           Desc
                                                  Main Document     Page 9 of 12



                                             Motion to Vacate Judgment and Cross-Complaint
                      1

                      2          42. Years later, Ms. Ruiz, by and through new counsel, moved to vacate Mr. Bosse’s

                      3             judgment for lack of subject matter-jurisdiction and for fraud upon the trial court
                      4
                                    (see ECF Doc. No. 47-1).
                      5
                                 43. After extensive briefing and two appearances, the trial court agreed that this
                      6
                                    Court had exclusive subject matter-jurisdiction over Mr. Bosse’s fees and
                      7

                      8             thereupon vacated the judgment Mr. Bosse had against Ms. Ruiz (see also ECF

                      9             47-2 [copy of order]).
                    10
                                 44. Vacatur occurred on February 20, 2020 (Id.)
                     11
                                 45. As part of this, Mr. Bosse was given the opportunity to seek a fee determination
                     12
                                    from this Court (Id.).
                     13

                     14          46. Because Mr. Bosse’s state court case against her remains active, Ms. Ruiz sought

                     15             leave (which she received) and filed a Cross-Complaint against Mr. Bosse. That
                     16
                                    filing occurred on July 29, 2020 and set forth causes of action for malpractice,
                     17
                                    fraud, concealment, breach of fiduciary duty, among other causes of action.
                    18
                                 47. That Cross-Complaint is currently in the process of being rewritten and amended
                     19

                    20              as a matter of right, and will be provided to this Court in its amended form once

                     21             finished and filed.
                    22

                    23

                    24

                    25

                    26

                    27

                    28
                           ///
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                      9
     (909) 293-8449
                                               DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                                 IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR     Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24           Desc
                                            Main Document    Page 10 of 12



                                                    RELIEF NOW REQUESTED
                      1

                      2    48. Ms. Ruiz joins in Mr. Bosse’s Motion to Reopen her bankruptcy case, but only to

                      3       the extent that Mr. Bosse should be subject to disgorgement of those fees he
                      4
                              actually was paid by or on behalf of Ms. Ruiz, as well as for sanctions related to
                      5
                              his deplorable conduct. Those sanctions consist of all fees and costs Ms. Ruiz
                      6
                              incurred in righting Mr. Bosse’s assorted wrongs across both state and federal
                      7

                      8       court, as well as for any other relief this Court deems prudent.

                      9                                  BASIS FOR RELIEF
                    10
                           49. As will be set forth in a Memorandum of Points and Authorities in support of
                     11
                              both of Ms. Ruiz’s motions, one of the most basic requirements for bankruptcy
                     12
                              counsel is to disclose his compensation, and to continually disclose any
                     13

                     14       additional payments made, or fee agreements entered into, between himself and

                     15       the debtors, including payments made by third parties for the benefit of debtors.
                     16
                           50. Aside from $3,500, Mr. Bosse disclosed nothing against statutory requirements
                     17
                              “designed to protect the debtor from the debtor’s attorney.” (In re Lewis (1997),
                    18
                              113 F. 3d 1040, 1045). It would be hard to believe this Court would approve a fee
                     19

                    20        agreement with the debtor’s attorney that would snowball into a $167,000+

                     21       judgment. Mr. Bosse knew this and would have known this as experienced
                    22
                              bankruptcy counsel (he’s been admitted before this Court since 1982).
                    23
                           51. Sanctions in the form of reimbursing Ms. Ruiz all fees and costs she has incurred
                    24
                              as a result of Mr. Bosse’s various violations are therefore appropriate. Ms. Ruiz
                    25

                    26        will leave the question of her non-economic damages to her Cross-Complaint in

                    27        the state action.
                    28
                                                            [signature over]
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               10
     (909) 293-8449
                                        DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                          IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR   Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24      Desc
                                          Main Document    Page 11 of 12



                                                             Respectfully submitted by,
                      1

                      2

                      3      Date: 29 Oct. 2020
                                                             _________________________
                      4
                                                             Adam D. Dolce
                      5                                      NONPROFIT LEGAL SERVICES, INC.
                                                             414 Yale Avenue, Suite B
                      6                                      Claremont CA 91711
                                                             Telephone: 909-542-9030
                      7
                                                             FAX: 909-992-3554
                      8                                      Email(s): thenonprofitlawfirm@gmail.com;
                                                             adam@dolcelegal.com
                      9
                                                             Attorney for Kenya Ruiz
                    10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                    18

                     19

                    20

                     21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                             11
     (909) 293-8449
                                      DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION FOR SANCTIONS
                                                        IN RE KENYA RUIZ
Case 2:09-bk-26198-BR   Doc 50 Filed 10/29/20 Entered 10/29/20 07:35:24   Desc
                        Main Document    Page 12 of 12
